 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JAYAKRISHNAN K NAIR, et al.,                       CASE NO. C19-1296 MJP

11                                  Plaintiffs,                MINUTE ORDER

12                  v.

13          CHANNA COPELAND, et al.,

14                                  Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Plaintiffs have filed a Complaint and Application for Ex Parte Temporary Restraining

19   Order. Dkt. No. 4. The matter involves a dispute over the care of an elderly citizen of India who

20   is already the subject of a guardianship and a Vulnerable Adult Protective Order from the King

21   County Superior Court.

22          The Court DENIES Plaintiffs’ request for an ex parte TRO. Because the issues raised by

23   Plaintiffs’ complaint are currently the subject of state court proceedings, Plaintiffs’ federal filing

24


     MINUTE ORDER - 1
 1   implicates the Colorado River Doctrine, which calls for a federal court to abstain from ruling in

 2   matters which are pending in state court. Colorado River Water Conservation Dist. v. United

 3   States, 424 U.S. 800, 817 (1976). Although making no “merits” determination at this time,

 4   the Court will not rule on these issues, even preliminarily, without an opportunity for all

 5   sides to be heard.

 6           The filing fee has been paid and summonses issued to Plaintiffs, who now bear

 7   responsibility for serving the defendants with notice of this action. Once Defendants have been

 8   served and appeared, the parties are ordered to meet, confer, and propose a briefing schedule on

 9   Plaintiffs’ request for injunctive relief.

10           The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

11           Filed August 20, 2019.

12
                                                      William M. McCool
13                                                    Clerk of Court

14                                                    s/Paula McNabb
                                                      Deputy Clerk
15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
